Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance
Examiner Comments
Applicant’s arguments, see Remarks, filed 2/15/22, with respect to the Restriction Requirement have been fully considered and are persuasive.  The Restriction of Groups I and II has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record, including newly-cited WO 2019/131939 (WO’939) and CN 1325921 (CN’921) fail to teach or suggest the plugging agent or method as claimed. 
WO’939 teaches a diverting agent and method for use in a well. When the PVA-based resin particles are spherical particles, they are preferably in the form of powder, and the average particle diameter thereof is 10 μm to 2000 μm, preferably 100 μm to 1500 μm. If the size (diameter, length, average particle size) is too large, the water solubility tends to decrease, and if it is too small, the sealing effect tends to decrease. Examples of the monomer used for copolymerization with the vinyl ester-based monomer at the time of producing the vinyl ester-based resin include, for example, olefins such as ethylene, propylene, isobutylene, α-octene, α-dodecene, α-octadecene, etc. However, the reference fails to teach the hydrolyzed copolymer as specifically called for in the claims, where in the instant claims, the hydrolyzed copolymer has: 
(i) a content of the olefinically unsaturated comonomer in the range of at least about 2 mol%, and yet not more than about 10 mol%; (ii) a viscosity-average 

CN’921 teaches a redispersible synthetic resin powder that comprises at least one of polymer particles are selected from the group consisting of ethylenically unsaturated monomers and diene monomers and containing at least one selected from the group consisting of acetyl acetoxyl group and mercapto group and the block characteristic value (η) is 0.3-0.6 of polyvinyl alcohol resin of Redispersible synthetic resin powder, wherein the polyvinyl alcohol resin is adsorbed on the surface of the particles. the powder has good re-dispersion, blocking resistance, film-forming property and water resistance, can be easily dispersed in the water to form an emulsion and it also can be used as the admixture for cement and mortar. Other suitable monomers include, for example, olefin monomer, acrylamide monomer, nitrile monomer, styrene monomer, vinyl ether monomer and an allyl monomer. Examples of olefin monomers are, for example, α-olefin, such as ethylene, propylene, 1-butylenes and isobutene, and 
(i) a content of the olefinically unsaturated comonomer in the range of at least about 2 mol%, and yet not more than about 10 mol%; (ii) a viscosity-average degree of polymerization in the range of at least about 200, and yet not more than about 5,000; (iii) a degree of hydrolysis in the range of at least about 70 mol%, and yet not more than 100 mol%; (iv) a degree of solubility in deionized water at a temperature in the range of from about 50°C to about 70°C, of at least about 3 wt%, and yet not more than about 30 wt%; (v) a degree of solubility in deionized water at a temperature in the range of from about 90°C to about 1100C, of at least about 75 wt%, and yet not more than about 100 wt%; (vi) a degree of crystallinity of at least about 0.2, and yet not more than about 0.55; and (vii) an olefinic unit block character of from about 0.90 to about 0.99.

. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        2/26/2022